Citation Nr: 1528413	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for chondromalacia of the right knee, status post-surgical treatment, rated as noncompensably disabling prior to December 1, 2010, and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee, associated with right knee chondromalacia, status post-surgical treatment.

3.  Entitlement to a separate initial compensable rating for instability of the right knee associated with chondromalacia of the right knee, status post-surgical treatment, prior to April 14, 2014, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from April 1990 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

In October 2014, the Board denied the issues on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In a May 2015 Order, the Court vacated the Board's decision with respect to these issues and remanded the issues for action consistent with the Joint Motion.  The case has now been returned to the Board for review.

The record before the Board consists solely of the Veteran's electronic records included in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination in connection with his increased rating claims in April 2014.  As discussed in the Joint Motion, the April 2014 examiner noted in the examination report that the Veteran had submitted an operative report regarding his right knee dated March 21, 2014, from Dr. D. McBrayer at Fayetteville Ambulatory Surgery Center.  Upon review, while the record does contain some treatment records from Dr. McBrayer, the March 21, 2014, report is not in evidence.  Thus, remand is warranted so that the report and any other pertinent treatment records may be obtained and associated with the claims file.  

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from April 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2014 to the present.  All actions to obtain the requested records should be documented fully in Virtual VA or VBMS.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the record.

2.  With the Veteran's assistance, obtain and associate with the record medical records from Dr. D. McBrayer, including the March 21, 2014 operative report for the right knee, and any other private clinician identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Undertake any additional development deemed necessary.  

4.  After all development has been completed, re-adjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

